DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 05/04/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8 and 15 are amended in Applicant’s reply while claims 2, 9 and 16 are canceled.  Claims 1, 3-8, 10-15 and 17-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 has been considered by the examiner.

Response to Arguments
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues the claims are directed to the practical application of using machine learning to generate recommendations for a user based in part on feedback from another related user, where each user interacts with the system using their own personalized avatar.  Applicant argues the claims provide a solution for a technical problem found in survey systems where users may not be motivated to participate and in which the claimed smart feedback system allows participants to know what their users think about their offers on-the-fly and at times and locations that are relevant and convenient to the user, which can increase user participation.  Applicant points to paragraphs 0026, 0027 and 0078.  Examiner respectfully disagrees.  Recitation alone of using a machine learning algorithm is not sufficient to demonstrate a practical application and claiming knowing information about users “on-the-fly” or in real-time without further technical implementation details other than using an avatar and machine learning at a high level of generality amounts to generally linking the abstract idea to a particular technological environment and merely using a computer as a tool.  Applicant also points to technical advantages from multiple types of feedback beyond textual responses (such as gesture or emotion); however, such narrowing of the abstract idea does not transform the abstract idea into patent-eligible subject matter.
Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 103 have been fully considered and they are persuasive with respect to the limitations regarding determining a second recommendation.  Aggarwal nor Martin and Raviv disclose determining a second recommendation for the associated second user using a machine learning algorithm based on each of the first user profile, the analyzed first feedback of the first user captured by the first device of the first user, the first offer associated with the first participant, and the second user profile; and providing the second recommendation to a second device during a second visualization of a second personalized avatar associated with the associated second user based on the second user profile.  The rejection is withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1. 
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of providing recommendations to a user.  The limitations that recite an abstract idea are indicated in bold below:
A computer-implemented method, the method being executed by at least one processor associated with a smart feedback system (SFS), wherein the SFS stores a plurality of user profiles and a plurality of participant profiles, wherein each user profile is associated with a corresponding user and a corresponding personalized avatar, wherein each user profile comprises user information, device information, a set of interaction patterns, and a set of preferences, wherein each participant profile is associated with a corresponding participant, and wherein each participant profile comprises participant information, and comprising: 
providing a first personalized feedback request to a first device during a first visualization of a first personalized avatar associated with a first user of a plurality of users provided to the first device based on a first user profile of the plurality of user profiles associated with the first user, wherein the first personalized feedback request includes a first set of feedback requests associated with a first offer associated with a first participant of a plurality of participants; 
receiving first feedback of the first user captured by the first device in response to the first personalized feedback request; 
analyzing the first feedback of the first user captured by the first device based on the first user profile and the first personalized feedback request associated with the first offer associated with the first participant;
generating a visualization of the analyzed first feedback of the first user;
providing the visualization of the analyzed first feedback of the first user during the first visualization of the first personalized avatar associated with the first user; 
determining a first recommendation based on the first user profile, the analyzed first feedback of the first user, the first offer associated with the first participant, and a second user profile of the plurality of user profiles of an associated second user of the plurality of users; 
providing the first recommendation to the first device during the first visualization of the first personalized avatar associated with the first user;
determining a second recommendation for the associated second user using a machine learning algorithm based on each of the first user profile, the analyzed first feedback of the first user captured by the first device of the first user, the first offer associated with the first participant, and the second user profile; and 
providing the second recommendation to a second device during a second visualization of a second personalized avatar associated with the associated second user based on the second user profile.

The limitations of requesting feedback, analyzing received feedback, and determining and providing recommendations fall under the abstract idea subject matter grouping of certain methods of organizing human activity because such activity relates to managing relationships or interactions between people.  The performance of the claim limitations using a system and user devices does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of user devices and a feedback system including storage of information to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).  Also, the avatar visualization amount to generally linking the abstract idea to a particular technological environment of field of use (see MPEP 2106.05(h)).  The combination of these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components and generally linking the abstract idea to a particular technological environment of field of use which cannot provide an inventive concept.  Also, the concept of receiving and transmitting information between computers is considered well-understood, routine and conventional in view of the court decision of Symantec, TLI, and OIP Techs. court decisions see (MPEP 2106.05(d)(II)).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea and further convey implementation that amounts to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)).    
 Claims 8, 10-15, 17-20 recite limitations similar to those recited in method claims 1, 3-7 and therefore the same analysis above with respect to claims 1, 3-7 also applies to these claims.  
Applicant’s claims are not patent-eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gannon US 2017/0076011 A1 (0053 – recommendations using avatars and friends voting).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683